DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/25/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.
As of claim 1, the closest prior art Mao et al. (US 20050110960 A1) teaches a center computer 111 with an image database 112. An extended span of screen 13 is mounted on a sidewall of a subway tunnel, and another screen could be mounted on another sidewall of the said tunnel if necessary. A sequence of projectors 121-12n are mounted on the ceiling of the tunnel along the screen 13, which are connected to the center computer 111. It is also possible to use a transparent screen and install the said projectors 121-12n behind the transparent screen. A sensor 17 is installed at one end of the screen 13 beside the rail tracks for detecting the position and the velocity of an approaching train. The sensor 17 is also connected to the center computer 111. The computer 111 could be connected to the center control station 18 of the railway network, such that it can receive up-to-date traffic information. The computer 111 could also be connected to a satellite dish 19 so that it can receive the television programs via satellite. Mao et al. does not anticipate or render obvious, alone or in combination, a physical set with a platform with an upper surface adjacent a viewing space; a cart with a support platform and a drive mechanism operable, during an operating time period, to 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Mao et al. (US 20050110960 A1) teaches a center computer 111 with an image database 112. An extended span of screen 13 is mounted on a sidewall of a subway tunnel, and another screen could be mounted on another sidewall of the said tunnel if necessary. A sequence of projectors 121-12n are mounted on the ceiling of the tunnel along the screen 13, which are connected to the center computer 111. It is also possible to use a transparent screen and install the said projectors 121-12n behind the transparent screen. A sensor 17 is installed at one end of the screen 13 beside the rail tracks for detecting the position and the velocity of an approaching train. The sensor 17 is also connected to the center computer 111. The computer 111 could be connected to the center control station 18 of the railway network, such that it can receive up-to-date traffic information. The computer 111 could also be connected to a satellite dish 19 so that it can receive the television programs via satellite. Mao et al. does not anticipate or render obvious, alone or in combination, a track defining a travel path from a first position distal to a viewing space to second position proximate to the viewing space; a cart comprising a drive mechanism driving the cart between the first and second positions during an operating time period; a 
Claims 12-18 are allowed as being dependent on claim 11.
As of claim 19, the closest prior art Mao et al. (US 20050110960 A1) teaches a center computer 111 with an image database 112. An extended span of screen 13 is mounted on a sidewall of a subway tunnel, and another screen could be mounted on another sidewall of the said tunnel if necessary. A sequence of projectors 121-12n are mounted on the ceiling of the tunnel along the screen 13, which are connected to the center computer 111. It is also possible to use a transparent screen and install the said projectors 121-12n behind the transparent screen. A sensor 17 is installed at one end of the screen 13 beside the rail tracks for detecting the position and the velocity of an approaching train. The sensor 17 is also connected to the center computer 111. The computer 111 could be connected to the center control station 18 of the railway network, such that it can receive up-to-date traffic information. The computer 111 could also be connected to a satellite dish 19 so that it can receive the television programs via satellite. Mao et al. does not anticipate or render obvious, alone or in combination, projecting video imagery of a character onto a projection screen, wherein the character in the video imagery is walking and facing forward; concurrently with the projecting, moving the projection screen from a first position distal to a viewing space to a second 
Claims 20-22 are allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Derks (US 9541816 B2) teaches a mobile interactive presentation and collaboration system having a projector carriage is positioned rearward of a screen assembly such that a projector positioned on the projector carriage operates as a counterweight balancing the screen assembly to prevent die screen assembly from tipping forward. The projector carriage is positioned at the base of the screen assembly to lower the center of gravity of the system to further improve the stability of tire system;
- Prior Art Henion et al. (US 20150358574 A1) teaches a system utilizes a screen having a compound curvature to simulate an environment viewable from multiple vantage points. The compound curvature of the screen is such that the screen is curved 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882